DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 23 April 2021.  These drawings are acceptable.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21, 23, 25-26, 30, 32, 34-35, 37, 39, 41-42, 47, 51-52, and 325-239 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 20 and 34 are the only independent claims pending.  Claims 20, 21, 23, 26, 47, and 235 are deemed to be representative and, for convenience, are reproduced below.

    PNG
    media_image2.png
    318
    535
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    48
    533
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    46
    516
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    51
    519
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    91
    538
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    74
    534
    media_image7.png
    Greyscale

As can be seen in claim 20, the claim is to a “method for detecting a single nucleotide polymorphism (SNP)”.  As is presently worded, one is required to use a probe which has he following characteristics:
said probe has a known nucleic acid sequence with (i) at least one cleavable moiety, (ii) a detectable moiety, and (iii) a quencher, wherein said probe is complementary to said isolated single-stranded target nucleic acid molecule, and wherein said quencher quenches said detectable moiety when said probe is not hybridized to said isolated single-stranded target nucleic acid molecule[.]

It stands to reason that the probe, which is required to be complementary to the target, will hybridize to target irrespective of there being any single nucleotide polymorphism. It is further noted that there is no requirement that the probe be capable of hybridizing to the specific nucleotide of interest.  In support of this position, attention is directed to step (b), which requires: 
hybridizing said probe to said isolated single-stranded target nucleic acid molecule, wherein upon hybridization, said cleavable moiety is disposed adjacent to a nucleotide in a single nucleotide polymorphism (SNP) site of said isolated single-stranded target nucleic acid molecule[.]  (Emphasis added)

As is evidenced above, the cleavable moiety is “adjacent” to the SNP site.  For purposes of examination, the term “adjacent” has been construed as encompassing values where the cleavable moiety is immediately adjacent or where it may be further removed.  
It is noted that there is no requirement that one use any probe that is to hybridize to the SNP site. Given such, it stands to reason that the action between the detectable moiety and quencher could occur irrespective of there being any SNP.  In support of this position, it is noted that the probes used can be those which exhibit a hairpin loop conformation, and will become open when the probe hybridizes to the target, therein separating the quencher and detectable moiety to such an extent that there is no longer any quenching.  Such binding will remove any quenching, irrespective of there being a SNP present.  
A review of the disclosure fails to find where applicant has enabled a method of detecting SNPs when the probe does not need to interact with the site suspected of comprising the SNP.

In addition to the above, and in applying the broadest reasonable interpretation consistent with the disclosure, it is noted that the “isolated single-stranded target nucleic acid” can be RNA as well as any nucleotide analog.  In support of this position attention is directed to paragraph [0095] of the substitute specification.  As stated therein:
[0095] As used herein, the term "nucleic acid" and "nucleic acid molecule" are used interchangeably and generally refer to a polymeric form of nucleotides of any length, either deoxyribonucleotides (dNTPs) or ribonucleotides (rNTPs), or analogs thereof. Nucleic acids may have any three dimensional structure, and may perform any function, known or unknown.  Non-limiting examples of nucleic acids include deoxyribonucleic acid (DNA), ribonucleic acid (RNA), a peptide nucleic acid (PNA), a locked nucleic acid (LNA), coding or non-coding regions of a gene or gene fragment, loci (locus) defined from linkage analysis, exons, intrans, messenger RNA (mRNA), transfer RNA, ribosomal RNA, short interfering RNA (siRNA), short-hairpin RNA (shRNA), micro-RNA (miRNA), ribozymes, cDNA, recombinant nucleic acids, branched nucleic acids, plasmids, vectors, isolated DNA of any sequence, isolated RNA of any sequence, nucleic acid probes, and primers. A nucleic acid may comprise one or more modified nucleotides, such as methylated nucleotides and nucleotide analogs.  (Emphasis added)

As seen in dependent claim 7, one is required to perform the step of “maintaining a pH of said reaction mixture at above 7.”  For purposes of examination, such has been construed as encompassing values where the pH is above 10.  In support of this position, attention is directed to paragraph [0104] of the substitute specification.  As stated therein:
For example, the cleavable moiety may be cleavable at a pH of about 7 to 14, about 8 to 11 or about 9 to 10. In some embodiments, the cleavable moiety may be cleavable at a pH of about 7.1, 7.5, 8.0, 8.5, 9.0, 9.5, 10.0, 10.5, 11.0, 11.5, 12.0, 12.5, 13.0, 13.5 or 14.0.

The aspect of performing the assay where the pH of the reaction condition is above 10.0 is recognized in the art as being that which will degrade any RNA present.  In support of this 
[0078] In some cases, nucleic acids that are not target of interest may also be cleared. These non-target nucleic acids may not be captured and/or immobilized to the 3D matrix, and therefore can be removed with an enzyme to degrade nucleic acid molecules. Non-limiting examples of DNA enzymes that may be used to remove DNA include DNase I, dsDNase, a variety of restriction enzymes, etc. Non-limiting examples of techniques to clear RNA include RNA enzymes such as RNase A, RNase T, or RNase H, or chemical agents, e.g., via alkaline hydrolysis (for example, by increasing the pH to greater than 10).  (Emphasis added)

It stands to reason that if the pH of the assay was greater than 10, and the target is RNA, then the target would be effectively “cleared” from the assay.  It stands to reason that if the assay is performed at a pH of greater than 10, then there would be no target nucleic acid to interrogate for any SNP.  Given such, it stands to reason that one would not be able to detect any SNP in the target nucleic acid.

As seen in dependent claim 26, “said cleavable moiety is cleaved upon hybridization of said probe to said isolated single-stranded target nucleic acid molecule”.  The claimed method does not recite any requirement that there be cleavage only when there is, or is not, a SNP.  Given such, the claim has been construed as requiring the “cleavable moiety” be cleaved regardless of there being any SNP.  Further, and as noted above, the independent claim (claim 20) only requires the “cleavable moiety” of the probe hybridize be “adjacent” to the nucleotide in the SNP.  Given such interpretation, it stands to reason that one would not be able to determine if and when a SNP is present.

In addition to the above-identified issues, attention is directed to claim 47, which requires, inter alia, the use of “a computer processor that is programmed to compare the relative 

In addition to the above, a review of the disclosure fails to identify where applicant has set forth a reproducible procedure whereby a comparison of relative quantities of the first and second nucleic acid products can be performed when the assay is being conducted in an array format wherein different target nucleic acids are being interrogated at different locations on the array.  Also, the disclosure has not been found to teach how the computer would take into account degradation of the target nucleic acids when the pH is such that the target has been degraded. 


As seen in amended claim 235, “said cleavable moiety is adapted to provide said signal upon hybridization of said probe to said isolated single-stranded target nucleic acid molecule.”  For purpose of examination, said claim has been construed encompassing an embodiment where the “signal” is generated irrespective of there being, or not being, any SNP.  Given such, it stands to reason that a signal would be produced when no SNP is present, and, thusly, one would not be able to determine if and when any SNP is present.

As can be seen in paragraph 15, above, applicant has defined the target nucleic acid as encompassing any nucleic acid, which can be that comprised of a nucleotide analog.  The aspect of the target nucleic acid being one that comprises a nucleotide analog has been construed as 
[0030] Preferably, the set of amplification primers comprises at least one, two, three, or four, or more primers and/or probes that each contain one or more universal bases. As used herein, the term " universal base" refers to a nucleotide analog that can hybridize to more than one nucleotide selected from A, T, C, and G.  (Emphasis added)

A review of the disclosure fails to find where applicant has set forth a reproducible method whereby one can detect a SNP in a nucleic acid sequence that comprises one or more universal bases/nucleotide analogs.  It stands to reason that the probe(s) could bind to any number of SNPs and not be able to detect same when the SNP is that of a universal base/


In view of the above analysis and in the absence of convincing evidence to the contrary, claims 20-21, 23, 25-26, 30, 32, 34-35, 37, 39, 41-42, 47, 51-52, and 325-239 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  


Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0154895 A1 (Spaid et al.), in paragraph [0009], teaches detection of single nucleotide polymorphisms, and that such can be done using FRET, and that the probe can be a molecular beacon.  Also disclosed therein is the use of computer-based systems to detect and quantify components. 
US 2013/0295562 A1 (Ma et al.), paragraph [0053], teaches using molecular beacon probes to detect SNPs, which can incorporate the use of FRET.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Bradley L. Sisson/Primary Examiner, Art Unit 1634